

115 HR 6994 IH: Care for Veterans Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6994IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Kildee (for himself and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to furnish hospital care and medical services to veterans,
			 members of the reserve components of the Armed Forces, and dependents who
			 were stationed at Wurtsmith Air Force Base in Oscoda, Michigan, and were
			 exposed to volatile organic compounds, to provide for a presumption of
			 service connection for those veterans and members of the reserve
			 components, and for other purposes.
	
 1.Short titleThis Act may be cited as the Care for Veterans Act of 2018. 2.Hospital care and medical services for veterans, members of the reserve components, and dependents stationed at Wurtsmith Air Force Base in Oscoda, Michigan, who were exposed to volatile organic compounds (a)Hospital care and medical services for veterans and members of the reserve components (1)In generalParagraph (1) of section 1710(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
					
						(G)
 (i)Beginning on the date that is 90 days after the date of the enactment of this subparagraph, subject to paragraph (2), a veteran who served on active duty in the Armed Forces, or an individual who served as a member of the reserve components of the Armed Forces, at Wurtsmith Air Force Base in Oscoda, Michigan, during a period specified by the Secretary, in consultation with the Administrator of the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services, for purposes of this subparagraph and was exposed to a substance specified in clause (ii) is eligible for hospital care and medical services under subsection (a)(2)(F) for the diseases, illnesses, or conditions specified in clause (iii), notwithstanding that there is insufficient medical evidence to conclude that such disease, illness, or condition is attributable to such service.
 (ii)The substances specified in this clause are volatile organic compounds, including trichloroethylene and benzene.
 (iii)The diseases, illnesses, and conditions specified in this clause are the diseases, illnesses, and conditions determined by the Secretary, in consultation with the Administrator of the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services, to have resulted from exposure to volatile organic compounds pursuant to the health consultation conducted by the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services dated July 27, 2018, or any other research conducted by a Federal agency.. 
 (2)LimitationParagraph (2)(B) of such section is amended by striking or (F) and inserting (F), or (G). (b)Family members (1)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by inserting after section 1787 the following new section:
					
						1787A.Health care of family members of individuals stationed at Wurtsmith Air Force Base in Oscoda,
			 Michigan, who were exposed to volatile organic compounds
 (a)In generalBeginning on the date that is 90 days after the date of the enactment of this section, subject to subsection (b), a family member of a veteran described in clause (i) of section 1710(e)(1)(G) of this title (or who would be so described but for the condition by which the individual was discharged or released from the Armed Forces), or a family member of a member of the reserve components of the Armed Forces described in such clause, who resided at Wurtsmith Air Force Base in Oscoda, Michigan, during a period specified by the Secretary pursuant to such clause and was exposed to a substance specified in clause (ii) of such section or who was in utero while the mother of such family member resided at such location during such period and was exposed to such a substance shall be eligible for hospital care and medical services furnished by the Secretary for any disease, illness, or condition for which an individual may receive hospital care and medical services under clause (iii) of such section, notwithstanding that there is insufficient medical evidence to conclude that such disease, illness, or condition is attributable to such residence.
							(b)Limitations
 (1)The Secretary may only furnish hospital care and medical services under subsection (a) to the extent and in the amount provided in advance in appropriations Acts for such purpose.
 (2)Hospital care and medical services may not be furnished under subsection (a) for a disease, illness, or condition of a family member that is found, in accordance with guidelines issued by the Under Secretary for Health, to have resulted from a cause other than the residence of the family member described in that subsection.
 (3)The Secretary may provide reimbursement for hospital care or medical services provided to a family member under this section only after the family member or the provider of such care or services has exhausted without success all claims and remedies reasonably available to the family member or provider against a third party (as defined in section 1725(f) of this title) for payment of such care or services, including with respect to health-plan contracts (as defined in such section)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1787 the following new item:
					
						
							1787A. Health care of family members of individuals stationed at Wurtsmith Air Force Base in
			 Oscoda, Michigan, who were exposed to volatile organic compounds..
				(c)Annual reports
 (1)In generalDuring the three-year period beginning on the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives an annual report on the care and services provided under sections 1710(e)(1)(G) and 1787A of title 38, United States Code (as added by subsections (a) and (b)(1), respectively).
 (2)ElementsEach report under paragraph (1) shall set forth the following: (A)The number of veterans, members of the reserve components of the Armed Forces, and family members provided hospital care and medical services under the provisions of law specified in paragraph (1) during the period covered by the report.
 (B)The illnesses, conditions, and disabilities for which care and services have been provided such veterans, members of the reserve components, and family members under such provisions of law during that period.
 (C)The number of veterans, members of the reserve components, and family members who applied for care and services under such provisions of law during that period but were denied, including information on the reasons for such denials.
 (D)The number of veterans, members of the reserve components, and family members who applied for care and services under such provisions of law and are awaiting a decision from the Secretary on eligibility for such care and services as of the date of such report.
					3.Presumption of service connection for certain individuals stationed at Wurt­smith Air Force Base in
			 Oscoda, Michigan, who were exposed to volatile organic compounds
 (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116 the following new section:
				
					1116A.Presumption of service connection for certain individuals stationed at Wurtsmith Air Force Base in
			 Oscoda, Michigan, who were exposed to volatile organic compounds
						(a)Presumption of service connection
 (1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, each disease, illness, or condition specified in subsection (b) that becomes manifest in an individual described in paragraph (2) shall be considered to have been incurred or aggravated in the line of duty in the active military, naval, or air service, notwithstanding that there is no record of evidence of such disease, illness, or condition during the period of such service.
 (2)An individual described in this paragraph is a veteran who, during active military, naval, or air service, served at Wurtsmith Air Force Base in Oscoda, Michigan, or a member of the reserve components of the Armed Forces who served at such base, during a period specified by the Secretary pursuant to section 1710(e)(1)(G)(i) of this title and was exposed to a volatile organic compound, including trichloroethylene or benzene.
 (b)Diseases, illnesses, and conditions specifiedThe diseases, illnesses, and conditions specified in this clause are the diseases, illnesses, and conditions determined by the Secretary, in consultation with the Administrator of the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services, to have resulted from exposure to volatile organic compounds pursuant to the health consultation conducted by the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services dated July 27, 2018, or any other research conducted by a Federal agency..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116 the following new item:
				
					
						1116A. Presumption of service connection for certain individuals stationed at Wurtsmith Air Force
			 Base in Oscoda, Michigan, who were exposed to volatile organic compounds..
			